Title: From George Washington to William Livingston, 22 October 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters 15 Miles from Philada 22d October 1777.

I have the honor of your of the 20th inclosing a list of the Gentlemen appointed to raise Recruits and apprehend deserters in the State of Jersey. I do not recollect the Resolve of the 31st of July to which you refer, but I imagine you will find it fully explained by a Resolve passed the 17th instant, by which I am to appoint an Officer in each state to superintend the persons appointed by the State. The State is to furnish the Officer of my appointment with money from time to time which he is to distribute to the Commissioners, and draw upon Congress for the Amount. You will have Copies of this Resolve transmitted to you by the president of Congress with instructions thereon.
The Enemy evacuated Germantown two days ago and withdrew themselves within their lines round the City. They have not yet been able to make any impression upon Fort Mifflin and scarce any upon the Chevaux de frize. They yesterday morning threw a party over into Jersey at Coopers Ferry, whether with an intent to invest Red Bank or collect Cattle I do not know, but I fear the former. I have wrote pressingly to Genl Newcomb to collect as many Militia as possible, and I have also

sent an express to Genl Forman, desiring him, if he could spare any Men from protecting the Salt Works to march them to Red Bank—I dont know to what particular study Genl Burgoine will now apply himself, but he will have need of all his Philosophy to support himself in his present situation, after the many vain threats that he has uttered and bombast proclamations that he has published. I have the honor to be with great Regard Yr Excellency’s most obt.
